Citation Nr: 1643337	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for hypertension, rated as noncompensable prior to March 22, 2016, and as 10 percent disabling thereafter.  

2.  Entitlement to a higher disability rating for residuals, nasal fracture, rated as noncompensable prior to March 22, 2016, and as 10 percent disabling thereafter.  

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), claimed as anxiety, anger, flashbacks, night sweats, and sleep disorder.  

4.  Entitlement to an initial compensable disability rating for bilateral vitreous floaters.

5.  Entitlement to an initial compensable disability rating for residuals, traumatic brain injury (TBI), claimed as head injury.

6.  Entitlement to a compensable disability rating for residuals, boxer fracture, right fifth metacarpal, with painful limitation of motion, previously rated as right hand ankylosis.  

7.  Entitlement to service connection for degenerative disc disease, claimed as back pain and all joint pain.  

8.  Entitlement to service connection for sciatic pain, left side.  

9.  Entitlement to service connection for cervical degenerative joint disease, claimed as neck and joint pain.  

10.  Entitlement to service connection for acid reflux (GERD).  

11.  Entitlement to service connection for sinus issues.  

12.  Entitlement to service connection for high cholesterol.

13.  Entitlement to service connection for erectile dysfunction.  

14.  Entitlement to service connection for tension headaches, claimed as migraines with light sensitivity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina, and Huntington, West Virginia, respectively.  The May 2009 rating decision granted service connection for hypertension, with a noncompensable rating assigned, effective June 10, 2008, and denied entitlement to a compensable rating for residuals, nasal fracture (herein nasal fracture).

The December 2014 rating decision, in relevant part, issued the following: service connection for PTSD, claimed as anxiety, anger, flashbacks, night sweats, and sleep disorder, was granted, with an initial 30 percent rating assigned, effective June 16, 2014; service connection for bilateral vitreous floaters was granted, with a noncompensable rating assigned, effective June 16, 2014; service connection for TBI, claimed as head injury, was granted, with a noncompensable rating assigned, effective June 16, 2014; entitlement to a compensable rating for residuals, boxer fracture, fifth metacarpal, right hand painful limited motion, previously rated as right hand ankylosis, was denied; and service connection for degenerative disc disease, claimed as back pain and all joint pain, sciatic pain left side, cervical degenerative joint disease, claimed as neck and joint pain, acid reflux (GERD), sinus issues, high cholesterol, erectile dysfunction, and tension headaches, claimed as migraines with light sensitivity, were each denied.  The Veteran submitted a notice of disagreement with each of those issues in January 2015.  As explained below, as a statement of the case has not been issued as it relates to these issues, the Board must remand the case for issuance of the statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015) (where a claimant has timely filed a Notice of Disagreement with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with an SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue an SOC); see also Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2015, the Veteran provided testimony during a hearing before a Veterans Law Judge at the RO.  In a June 2016 letter, the Veteran was notified that the same Veterans Law Judge was currently unable to participate in a decision on his appeal and he was offered the chance to participate in a new hearing.  He was informed that if he did not respond within 30 days from the date of the letter, the Board will assume that he does not want another hearing and proceed accordingly.  As the Veteran did not respond, the Board will proceed with adjudication of the claim.  

In July 2015, the claim was remanded by the Board for additional development.  The claim has been returned now for further appellate action.  

In a May 2016 rating decision, an increased 10 percent disability rating was granted, for service-connected hypertension and for service-connected nasal fracture, with each rating made effective March 22, 2016.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for higher ratings for hypertension and nasal fracture remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the Veteran filed a notice of disagreement with the effective date of the increased rating for hypertension assigned in the May 2016 rating decision.  The Board notes that as the appeal of the rating assigned for hypertension is currently on appeal before the Board, the effective date of the increased rating assigned in the May 2016 rating decision is a part of that appeal, rather than a separate issue.  Therefore, the effective date of the increased rating for hypertension, as assigned in the May 2016 rating decision, will be considered and adjudicated herein.    


FINDINGS OF FACT

1.  Prior to March 22, 2016, the Veteran's hypertension was not manifested by systolic pressure predominately 160 or more, diastolic pressure predominately 100 or more, and did not require continuous medication for control due to a history of diastolic pressure of predominantly 100 or more.

2.  Beginning March 22, 2016, the Veteran's hypertension has not manifested by diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  Prior to March 22, 2016, the nasal fracture disability manifested at most with some nasal obstruction without bilateral nasal passages obstructed to a degree more than 50 percent, one nasal passage completely obstructed, rhinitis with polyps, or sinusitis requiring doctor-prescribed bedrest.  

4.  Beginning March 22, 2016, the nasal fracture disability has manifested with bilateral nasal passages obstructed to a degree of 50 percent bilaterally without rhinitis with polyps or doctor-prescribed bedrest.  


CONCLUSIONS OF LAW

1.  Prior to March 22, 2016, the criteria for an initial compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7101 (2015).

2.  Beginning March 22, 2016, the criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7101.

3.  Prior to March 22, 2016, the criteria for a compensable disability rating for nasal fracture disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6502, 6510-6514, 6522 (2015).
4.  Beginning March 22, 2016, the criteria for a disability rating in excess of 10 percent for nasal fracture disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 4.97, Diagnostic Codes 6502, 6510-6514, 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  
Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


Hypertension

The Veteran's hypertension is rated as noncompensable under Diagnostic Code (DC) 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  DC 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2015).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in DC 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2015).

The Veteran has not been found to have hypertensive heart disease.  Accordingly, the Board will consider entitlement to a compensable rating for hypertension only.

The Veteran filed his current claim regarding hypertension on June 10, 2008.  As noted above, he was granted service connection for hypertension in a May 2009 rating decision, with an initial noncompensable rating assigned, effective June 10, 2008.  An increased rating of 10 percent was granted, effective March 22, 2016, in a May 2016 rating decision.  

While the Veteran has reported a history of hypertension since 1993 or 1994 during his VA examinations, he reported during the Board hearing and the record demonstrates that he was diagnosed with and began taking medication for hypertension in January 2004.  See Board Hearing Transcript (Tr.) at 6.  He has required the use of medication ever since.  

The January 2004 treatment records indicate that elevated blood pressure readings were first noted on a recent work physical and then at a visit the week before.  During these two encounters, the initial systolic readings were in the 150s and the diastolic readings were 100.  Upon recheck at each visit, the systolic readings were in the 130s and the diastolic readings were in the 80s.  The Veteran was requested to record serial blood pressure readings at home for the next visit, which he reported to be 149/100, 149/99, 142/91, and 161/97. 

Prior to the start of medication, the highest and most frequently elevated diastolic readings of record were recorded within two years of the Veteran's diagnosis of hypertension and start of medication.  The record demonstrates that his blood pressure was recorded more than 10 times within those two years (including the January 2004 treatment records where hypertension was diagnosed) and diastolic pressure of 100 or more was recorded four times.    

During the Board hearing, the Veteran reported that he once had a blood pressure reading of 170/105 during an insurance physical.  See Board Hearing Tr. at 4.  He also reported throughout the hearing that his diastolic blood pressure was 100 or higher "several times" prior to his going on medication for hypertension.  

However, the Board finds that the Veteran did not report, nor does the evidence demonstrate, that the Veteran had a history of diastolic pressure that was predominantly 100 or more prior to beginning continuous medication for control.  The Veteran has reported that his diastolic pressure was 100 or more "several times," which the Board notes does not necessarily equate to the required standard of "predominately" 100 or more.  Moreover, the record does not demonstrate that his diastolic pressure was predominately 100 or more prior to the start of medication.  Even if the blood pressure readings described (but not supported by treatment records) in the January 2004 treatment records were included with those actually documented in the treatment records, of the 15 times his blood pressure was recorded or described from January 2002 through January 2004, there were only six readings that revealed diastolic pressure of 100 or more.  Therefore, based on the forgoing, the Board finds that the evidence does not demonstrate a history of diastolic pressure predominately 100 or more prior to the need for medication.  
  
The remainder of the record does not demonstrate systolic pressure predominately 160 or greater or diastolic pressure of 100 or greater.  Upon examination in January 2009, blood pressure readings were 132/84, 128/82, and 130/90.  A December 2009 VA examiner recorded blood pressure reading while standing 170/90, sitting 146/94, and lying down 150/92.  Upon examination in March 2016, the Veteran's blood pressure was 138/95, 144/94, and 141/94.  After reviewing the claims file, the examiner specifically found that the Veteran did not have a history of diastolic blood pressure of 100 or more.  The remaining treatment records associated with the claims file consistently document systolic pressures below 160 and diastolic pressures below 100 with only the occasional elevated blood pressure reading above those thresholds, at most.  

Therefore, the Board finds that a higher schedular rating for hypertension prior to March 22, 2016, and a higher rating from that day forward are not supported by the record. 

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the hypertension disability include the Veteran's symptoms of increased systolic and diastolic blood pressure readings.  These manifestations are specifically contemplated in the rating criteria.  In other words, the Veteran does not experience problems due to this service-connected disability that are not accounted for by the rating schedule, in both kind and level of disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In addition to hypertension, service connection has been established for plantar fasciitis, irritable bowel syndrome, post traumatic stress disorder, onychomycosis, right elbow strain, tinnitus, residuals of a nasal fracture, residuals of hand fractures, bilateral vitreous floaters, and residuals of traumatic brain injury.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his hypertension disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the left shoulder disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Nasal Fracture

The Veteran's claim for increased rating was received in June 2008.  The relevant focus for adjudicating his claim is the period beginning June 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2015).  

As noted above, the May 2009 rating decision continued the noncompensable rating assigned for the Veteran's nasal fracture disability.  Then, the May 2016 rating decision granted an increased rating of 10 percent.  The disability has been consistently rated under Diagnostic Code 6502, which specifically contemplates traumatic deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 (2015).

Under DC 6502, a 10 percent rating, the sole/maximum rating warranted under this DC, is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.

Another DC potentially applicable to cases involving deviated septum is DC 6522, which specifically addresses allergic or vasomotor rhinitis.  Under DC 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis where there is greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side due to rhinitis without the presence of nasal polyps.  Id.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps present.  Id.

Finally, the only other DCs applicable in this case are those concerning sinusitis.  DCs 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. 

Under these general ratings, sinusitis is rated as noncompensable when detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 6510-6514 (2015).

As explained below, there is no evidence of a loss of any part of the nose or any scars, and, as such, DC 6504 is also not applicable.  

The record demonstrates that the Veteran fractured his nose in September 1992 during service.  He received an examination related to his current claim first in January 2009.  At that time, the Veteran reported constant sinus problems in which one nostril is always stuffed up and he could only breathe normally out of one nostril at a time.  He did not experience episodes of incapacitation or antibiotic treatment lasting four to six weeks.  The VA examiner found 90 percent obstruction in the right nostril and 10 percent obstruction in the left nostril with a deviated septum on the right.  There was tenderness over the nasal bone, but no loss of any part of the nose, loss of part of the ala, scar, obvious disfigurement, nasal polyps, rhinitis, or sinusitis detected upon examination.  

Upon examination in December 2009, the Veteran again reported sinus problems with pain that was pretty much constant.  He reported difficulty breathing through his nose, hoarseness of the voice, and crusting and stated that he thought he had a "nasal twang" to his voice as a result.  He stated that he often had to breathe out of his mouth, which caused dry mouth and difficulty sleeping.  The examiner found that there was no evidence of obstruction and that there was free breathing through both sides of the nose.  The examiner stated that there was no evidence of fracture or rhinitis.  An X-ray demonstrated normal nasal bones and possible sinusitis in the left maxillary sinus.  

Finally, during a March 2016 examination, the Veteran reported using nasal strips to help him breathe at night.  The examiner noted a traumatic deviated septum and found that there was not at least a 50 percent obstruction bilaterally of the nasal passages.  However, the examiner did find complete obstruction on the right side due to the traumatic septal deviation.  There was no evidence of loss of any part of the nose or scar exposing the nasal passages, loss of part of the ala, or obvious disfigurement.  The examiner noted possible sinusitis based on X-ray but did not provide any other findings regarding sinusitis.  

The Board notes that although the Veteran reported the nasal fracture with deviated septum and sinus issues to treatment providers during the appellate period, at no time were there any additional findings regarding the amount of obstruction, if any, of the nasal passages.  

Based on the foregoing, the Board concludes that prior to the March 22, 2016, VA examination, the evidence of record does not demonstrate that a compensable rating is warranted for the Veteran's nasal fracture.  Both the January and December 2009 VA examiners specifically found that there was not complete obstruction on one side or at least 50 percent obstruction bilaterally.  

The Board acknowledges the Veteran's testimony during the hearing that a physician reported to him that the 90 percent blockage found upon examination is essentially the same as a 100 percent blockage.  See Board Hearing Tr. at 8.  However, the Board disagrees and finds that if the nasal passage on one side was effectively completely blocked, the examiner would have indicated a 100 percent obstruction.  However, the fact that the examiner specifically noted that there was less than 100 percent obstruction, in this case 90 percent obstruction, clearly indicates that there was not complete obstruction and that at least some of the nasal passage was open to air movement.  

Therefore, a compensable rating prior to March 22, 2016, for nasal fracture is not warranted under DC 6502.  

As the evidence does not demonstrate a greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side due to rhinitis prior to March 22, 2016, an increased rating under DC 6522 is not warranted.  Moreover, the evidence during this period does not demonstrate, nor has the Veteran reported any doctor-prescribed bedrest due to sinusitis.  As such, an increased rating under DCs 6510-6514 is not warranted during this period.    

Regarding an increased rating beginning March 22, 2016, the 10 percent rating assigned effective on that date is the maximum rating provided under DC 6502.  In order to warrant an increased disability rating, the record would have to demonstrate increased symptomatology ratable under a different DC.  In this case, there has been no evidence of rhinitis with nasal polyps, as is required for the next highest rating under DC 6522.  Moreover, at no point during this appellate period did the Veteran report or the record demonstrate doctor prescribed bedrest due to sinusitis, as is required for the next highest rating under DCs 6510-6514.  

Therefore, the Board concludes that an increased schedular disability rating in excess of 10 percent on or after March 22, 2016, is also not warranted. 

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the nasal fracture disability include the Veteran's symptoms of pain, congestion/stuffiness, and nasal obstruction.  These manifestations are specifically contemplated in the rating criteria in terms of the percent or amount of obstruction in the nasal passages.  In other words, the Veteran does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In the section of this document addressing hypertension, the Board noted the various other disabilities for which service connection has been established.  There are no additional symptoms that have not been attributed to a specific service-connected disability and the record does not show a combined effect of his other service-connected disabilities when acting with his nasal fracture disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also 38 C.F.R. § 4.16 (2015).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the nasal fracture disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2008.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§  3.159.  Complete treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran.    

The Veteran was provided with VA examinations and/or opinions in January and December 2009 and March 2016 to assess the current severity of his service-connected hypertension and nasal fracture symptoms.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  

There is no indication that the Veteran's hypertension or nasal fracture disabilities have worsened since the March 2016 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

The issue on appeal was previously before the Board in July 2015, when it was remanded for additional development.  In accordance with the remand instructions, all identified and available treatment records were obtained and associated with the claims file, the March 2016 VA examination was obtained, and the claim was readjudicated in light of the new evidence in a supplemental statement of the case (SSOC) and rating decision issued in May 2016.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Prior to March 22, 2016, an initial compensable disability rating for hypertension is denied.  

Beginning March 22, 2016, an initial disability rating in excess of 10 percent for hypertension is denied.  

Prior to March 22, 2016, a compensable rating for nasal fracture is denied.  

Beginning March 22, 2016, a disability rating in excess of 10 percent for nasal fracture is denied.  


REMAND

As noted above, the December 2014 rating decision, in relevant part, determined the following: service connection for PTSD, claimed as anxiety, anger, flashbacks, night sweats, and sleep disorder, was granted, with an initial 30 percent rating assigned, effective June 16, 2014; service connection for bilateral vitreous floaters was granted, with a noncompensable rating assigned, effective June 16, 2014; service connection for TBI, claimed as head injury, was granted, with a noncompensable rating assigned, effective June 16, 2014; entitlement to a compensable rating for residuals, boxer fracture, fifth metacarpal, right hand painful limited motion, previously rated as right hand ankylosis, was denied; and service connection for degenerative disc disease, claimed as back pain and all joint pain, sciatic pain left side, cervical degenerative joint disease, claimed as neck and joint pain, acid reflux (GERD), sinus issues, high cholesterol, erectile dysfunction, and tension headaches, claimed as migraines with light sensitivity, were each denied.  

The Veteran filed a proper and timely notice of disagreement with each of those issues in January 2015, but a statement of the case has not been issued as it relates to these issues.   As such, the Board must remand the case for issuance of the statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015) (where a claimant has timely filed a Notice of Disagreement with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with an SOC, the Board shall remand the claim to the agency of original jurisdiction with instructions to prepare and issue an SOC); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC regarding the following issues: entitlement to an initial rating in excess of 30 percent for PTSD; entitlement to an initial compensable rating for bilateral vitreous floaters entitlement to an initial compensable rating for TBI;  entitlement to a compensable rating for residuals, boxer fracture, fifth metacarpal, right hand painful limited motion, previously rated as right hand ankylosis; and service connection for degenerative disc disease, sciatic pain left side, cervical degenerative joint disease, acid reflux (GERD), sinus issues, high cholesterol, erectile dysfunction, and tension headaches.  The issues should be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


